Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species M1 with addition of new claims 21-30 in the reply filed on 8/5/2022 is acknowledged.
Claim Status
Claims 1-10 and 21-30 are pending.
Claims 11-20 are canceled by Applicant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Laura M. Matz et al., (US 2009/0075480 A1, hereinafter Matz) in view of Ki-Won Nam, (US 2007/0117312 A1, hereinafter Nam).
Regarding claim 1, Matz discloses a method comprising:
forming a source/drain contact (contact made of fill metal 144 and liner metal 142 connected to the S/D region 118 in Fig. 1C. Hereinafter 144/142) over a source/drain region (118); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Matz’s Fig. C, annotated. 
forming an etch stop layer (etch stop dielectric layer 146 and SiCO layer 148 as a part of etch stop layer described in [0018]. Hereinafter 146/148) over the source/drain contact (144/142) and an interlayer dielectric layer (150) over the etch stop layer (146/148); 
performing a first etching process (etching described in [0019]) to form a via opening (via hole 162 in Fig. 1C) extending though through the ILD layer (150) and a recess (164) in the etch stop layer (146/148); 
…
performing a second etching process (via stop etch process removed the etch stop material 146/148 described in [0021]) to extend the via opening (162 in Fig. 1D) down to the source/drain contact (144/142); and 
after performing the second etching process, forming a source/drain via (fill metal 240 and liner metal 238 as shown in Fig. 2 described in [0023]. Hereinafter 240/238) in the via opening (162).
Matz does not expressly disclose oxidizing a sidewall of the recess (164) in the etch stop layer (146/148) prior to the second etching process; 
However, in the same semiconductor device manufacturing field of endeavor, Nam discloses a contact hole 40 is formed in an oxide layer 39 and in an etching stop layer 38 above a contact plug 37 in Fig. 2A.  And a bottom portion of etch stop layer 38 is oxidized by a radical oxidation process in Fig. 2B described in [0027-0029], the oxidized portion 41 of the etch stop layer 38 is remove by BOE/HF etching described in [0030].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Nam’s Fig. 2B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nam’s etch stop layer oxidization prior to the Matz’s second etching process to reduce an electrical short circuit between a bit line and a storage node contact plug due to excessive damage to an etch stop layer and a bit line hard mask during a storage node contact hole etching process described in [0012] by Nam.
Regarding claim 21, Matz discloses a method comprising:
forming a source/drain contact (contact made of fill metal 144 and liner metal 142 connected to the S/D region 118 in Fig. 1C. Hereinafter 144/142) over an epitaxy structure (S/D region 118. IT IS WELL KNOWN that S/D region can be epitaxially formed); 
depositing in sequence an etch stop layer (etch stop dielectric layer 146 and SiCO layer 148 as a part of etch stop layer described in [0018]. Hereinafter 146/148) and an interlayer dielectric (ILD) layer (150) over the source/drain contact (144/142); 
performing a first etching process (etching described in [0019] to form via hole 162 in Fig. 1C) on the ILD layer until the etch stop layer (146/148) has a recess (164); 
…
performing a second etching process (via stop etch process removed the etch stop material 146/148 described in [0021]) to break through the etch stop layer (146/148 in Fig. 1D); and 
after performing the second etching process, forming a source/drain via (fill metal 240 and liner metal 238 as shown in Fig. 2 described in [0023]. Hereinafter 240/238) extending through the etch stop layer (146/148 in the via hole 162 in Fig. 1D).
Matz does not expressly disclose oxidizing a surface of the recess (164) in the etch stop layer (146/148) prior to the second etching process; 
However, in the same semiconductor device manufacturing field of endeavor, Nam discloses a contact hole 40 is formed in an oxide layer 39 and in an etching stop layer 38 above a contact plug 37 in Fig. 2A.  And a bottom portion of etch stop layer 38 is oxidized by a radical oxidation process in Fig. 2B described in [0027-0029], the oxidized portion 41 of the etch stop layer 38 is remove by BOE/HF etching described in [0030].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nam’s etch stop layer oxidization prior to the Matz’s second etching process to reduce an electrical short circuit between a bit line and a storage node contact plug due to excessive damage to an etch stop layer and a bit line hard mask during a storage node contact hole etching process described in [0012] by Nam.
Regarding claim 27, Matz discloses a method comprising:
forming a source/drain contact (contact made of fill metal 144 and liner metal 142 connected to the S/D region 118 in Fig. 1C. Hereinafter 144/142) over a source/drain region (118); 
forming an etch stop layer (etch stop dielectric layer 146 and SiCO layer 148 as a part of etch stop layer described in [0018]. Hereinafter 146/148) over the source/drain contact (144/142) and an interlayer dielectric layer (150) over the etch stop layer (146/148); 
performing a first etching step (etching described in [0019] to form via hole 162 in Fig. 1C) on the ILD layer until the etch stop layer (146/148) has a recess (164); 
…
performing a second etching step (via stop etch process removed the etch stop material 146/148 described in [0021]) … to expose the source/drain contact (144/142 in Fig. 1D); and 
forming a source/drain via (fill metal 240 and liner metal 238 as shown in Fig. 2 described in [0023]. Hereinafter 240/238) on the exposed source/drain contact (144/142).
Matz does not expressly disclose oxidizing a first region of the etch stop layer (146/148) exposed in the recess (164); 
However, in the same semiconductor device manufacturing field of endeavor, Nam discloses a contact hole 40 is formed in an oxide layer 39 and in an etching stop layer 38 above a contact plug 37 in Fig. 2A.  And a bottom portion of etch stop layer 38 is oxidized by a radical oxidation process in Fig. 2B described in [0027-0029], the oxidized portion 41 of the etch stop layer 38 is remove by BOE/HF etching to expose the contact plug 37 described in [0030].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nam’s etch stop layer oxidization prior to the Matz’s second etching process to reduce an electrical short circuit between a bit line and a storage node contact plug due to excessive damage to an etch stop layer and a bit line hard mask during a storage node contact hole etching process described in [0012] by Nam.

Claims 2-4, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Laura M. Matz et al., (US 2009/0075480 A1, hereinafter Matz) in view of Ki-Won Nam, (US 2007/0117312 A1, hereinafter Nam) in further view of Jae Jong Han et al., (US 2016/0049336 A1, hereinafter Han).
Regarding claim 2, Matz modified by Nam discloses the method of claim 1, 
Matz modified by Nam does not expressly disclose wherein the sidewall of the recess (the sidewall of Matz’s 164 modified by Nam’s oxidation) in the etch stop layer (Matz’s 146/148) is oxidized using an oxygen plasma. 
However, in the same semiconductor device manufacturing field of endeavor, Han discloses a sacrificial layer 121 may include a material from a group of SiN, SiON, SiC, SiCN, SiOCN, SiOC, SiBN, and SiBCN described in [0090]. The sacrificial layer 121 is subjected to a heat treatment using a thermal radical oxidation or a plasma radical oxidation, oxygen radical may be generated by injection an oxygen-contained gas (e.g., O2, O3 H2O, NO, or N2O) into an inert gas (e. g., argon (Ar) or xenon (Xe) plasma at a temperature ranging from 300°C to 700°C, described in [0096].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use oxygen plasma according to Han’s teaching for the Nam’s etch stop layer oxidation to lower the process temperature. 
Regarding claim 3, Matz modified by (Nam and Han) discloses the method of claim 2, 
wherein the oxygen plasma (Han’s oxygen plasma) is generated from an O2 gas (from O2 as addressed in claim 2).  
Regarding claim 4, Matz modified by (Nam and Han) discloses the method of claim 2, 
wherein the oxygen plasma (Han’s oxygen plasma) is generated from a gaseous mixture of an O2 gas and one or more of an Ar gas, a He gas, a Ne gas, a Kr gas, a N2 gas, a CO gas, a CO2 gas, a CxHyFz gas, an NF3 gas, a Carbonyl sulfide (COS) gas, and an SO2 gas, wherein x, y and z are greater than zero (using O2 gas and Ar gas as addressed in claim 2). 
Regarding claim 22, Matz modified by Nam discloses the method of claim 21, 
Matz modified by Nam does not expressly disclose wherein the surface of the recess (the surface of Matz’s 164 modified by Nam’s oxidation) in the etch stop layer (Matz’s 146/148) is oxidized using an oxygen plasma. 
However, in the same semiconductor device manufacturing field of endeavor, Han discloses a sacrificial layer 121 may include a material from a group of SiN, SiON, SiC, SiCN, SiOCN, SiOC, SiBN, and SiBCN described in [0090]. The sacrificial layer 121 is subjected to a heat treatment using a thermal radical oxidation or a plasma radical oxidation, oxygen radical may be generated by injection an oxygen-contained gas (e.g., O2, O3 H2O, NO, or N2O) into an inert gas (e. g., argon (Ar) or xenon (Xe) plasma at a temperature ranging from 300°C to 700°C, described in [0096].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use oxygen plasma according to Han’s teaching for the Nam’s etch stop layer oxidation to lower the process temperature. 
Regarding claim 30, Matz modified by Nam discloses the method of claim 27, 
Matz modified by Nam does not expressly disclose wherein the first region of the etch stop layer (the first region of the Matz’s 146/148 exposed in the Matz’s recess 164 modified by Nam’s oxidation) is oxidized using an oxygen plasma. 
However, in the same semiconductor device manufacturing field of endeavor, Han discloses a sacrificial layer 121 may include a material from a group of SiN, SiON, SiC, SiCN, SiOCN, SiOC, SiBN, and SiBCN described in [0090]. The sacrificial layer 121 is subjected to a heat treatment using a thermal radical oxidation or a plasma radical oxidation, oxygen radical may be generated by injection an oxygen-contained gas (e.g., O2, O3 H2O, NO, or N2O) into an inert gas (e. g., argon (Ar) or xenon (Xe) plasma at a temperature ranging from 300°C to 700°C, described in [0096].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use oxygen plasma according to Han’s teaching for the Nam’s etch stop layer oxidation to lower the process temperature. 

Claims 5-9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Laura M. Matz et al., (US 2009/0075480 A1, hereinafter Matz) in view of Ki-Won Nam, (US 2007/0117312 A1, hereinafter Nam) in further view of Naotsugu Hoshi et al., (US 2009/0137127 A1, hereinafter Hoshi).
Regarding claim 5, Matz modified by Nam discloses the method of claim 1, 
Matz modified by Nam does not expressly disclose wherein the second etching process (the Matz’s via stop etch process removed the etch stop material 146/148) uses a different etchant than that used in the first etching process (the Matz’s etching to form the via hole 162).  
However, in the same semiconductor device manufacturing field of endeavor, Hoshi discloses an insulation film etching step with plasma generated by a mixed gas containing O2, CO and N2 gases, to form a trench 45 in the insulating film 41 in Fig. 4B described in [0059]. And a next etch stop layer 42 etching step is performed with plasma generated by a mixed gas containing CF4, N2 and CH2F2 gases in Fig. 4D described in [0060], different from previous plasma used in the insulation film etching step.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Hoshi’s Fig. 4B, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hoshi’s plasma etch steps with different plasma to have different etch rates for the insulating film and etch stop layer to adjust the shape of trenches formed in the low-dielectric insulating film as described in [0007-0008] by Hoshi. 
Regarding claim 6, Matz modified by Nam discloses the method of claim 1, 
Matz modified by Nam does not expressly disclose wherein the first etching process (the Matz’s etching to form the via hole 162) is a plasma etching process using a plasma generated from a hydrogen-free gaseous mixture.  
However, in the same semiconductor device manufacturing field of endeavor, Hoshi discloses an insulation film etching step with plasma generated by a mixed gas containing O2, CO and N2 gases, to form a trench 45 in the insulating film 41 in Fig. 4B described in [0059]. It is a hydrogen-free gaseous mixture.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hoshi’s plasma etch steps to simplify next step plasma etch to have different etch rates for the insulating film and etch stop layer to adjust the shape of trenches formed in the low-dielectric insulating film as described in [0007-0008] by Hoshi. 
Regarding claim 7, Matz modified by Nam discloses the method of claim 1, 
Matz modified by Nam does not expressly disclose wherein the second etching process (the Matz’s via stop etch process removed the etch stop material 146/148) is a plasma etching process using a plasma generated from a hydrogen-containing gaseous mixture.  
However, in the same semiconductor device manufacturing field of endeavor, Hoshi discloses an etch stop layer 42 etching step is performed with plasma generated by a mixed gas containing CF4, N2 and CH2F2 gases in Fig. 4D described in [0060], different from previous plasma used in a previous insulation film etching step. It is a hydrogen-containing gaseous mixture.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hoshi’s plasma etch steps to simplify two steps plasma etch to have different etch rates for the insulating film and etch stop layer to adjust the shape of trenches formed in the low-dielectric insulating film as described in [0007-0008] by Hoshi. 
Regarding claim 8, Matz modified by (Nam and Hoshi) discloses the method of claim 7, 
wherein the hydrogen-containing gaseous mixture (Hoshi’s CF4, N2 and CH2F2) is a mixture of a fluorine-containing gas (Hoshi’s CF4 or CH2F2) and a hydrogen gas (Hoshi’s CH2F2).  
Regarding claim 9, Matz modified by (Nam and Hoshi) discloses the method of claim 8,
wherein the fluorine-containing gas (Hoshi’s CF4 or CH2F2) is a CHF3 gas, a CF4 gas, or a combination thereof (Hoshi’s CF4).  
Regarding claim 26, Matz modified by Nam discloses the method of claim 21, 
Matz modified by Nam does not expressly disclose wherein the second etching process (the Matz’s via stop etch process removed the etch stop material 146/148) uses a gas mixture with a hydrogen gas and the first etching process (the Matz’s etching to form the via hole 162) is free of the hydrogen gas.  
However, in the same semiconductor device manufacturing field of endeavor, Hoshi discloses an insulation film etching step with plasma generated by a mixed gas containing O2, CO and N2 gases, to form a trench 45 in the insulating film 41 in Fig. 4B described in [0059]. It is free of the hydrogen gas mixture.  And a next etch stop layer 42 etching step is performed with plasma generated by a mixed gas containing CF4, N2 and CH2F2 gases in Fig. 4D described in [0060]. It is a gas mixture with hydrogen gas.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Hoshi’s plasma etch steps with different plasma to have different etch rates for the insulating film and etch stop layer to adjust the shape of trenches formed in the low-dielectric insulating film as described in [0007-0008] by Hoshi. 
Allowable Subject Matter
Claims 10, 23-25 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 1, “wherein the second etching process results in less lateral etching on the oxidized sidewall of the etch stop layer than on an un-oxidized portion of the etch stop layer” as recited in claim 10, in combination with the remaining features of base claim 1.
Regarding claim 23, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein the etch stop layer has an un-oxidized region under the oxidized surface of the recess” as recited in claim 23, in combination with the remaining features of base claim 21.
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 21, “wherein after oxidizing the surface of the recess in the etch stop layer, the etch stop layer has an oxygen-containing region having an oxygen concentration gradient” as recited in claim 24, in combination with the remaining features of base claim 21.
Regarding claim 25, it is allowed due to its dependency of claim 24. 
Regarding claim 28, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 27, “wherein the etch stop layer has a second region remaining un-oxidized after oxidizing the first region” as recited in claim 28, in combination with the remaining features of base claim 27.
Regarding claim 29, it is allowed due to its dependency of claim 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898